Title: General Orders, 31 October 1776
From: Washington, George
To: 



Head Quarters, White-Plains, Octobr 31st 1776.
.


The General positively forbids any person going down to the lines, and firing upon the Enemy, without an Order from a General Officer—proper scouting parties are to be kept out by each Major General, for intelligence.
The General, in a ride he took yesterday, to reconoitre the Grounds about this way, [was] surprised and shocked to find both officers and soldiers, straggling all over the Country under one idle pretence or other, when they cannot tell the hour, or minute the Camp may be attacked, and their services indispensably necessary. He once more positively orders, that neither officer, or soldier, shall stir out of Camp without leave; the first from the Brigadier, under whom he serves, and the latter from the commanding Officer of the Corps they belong to.
The Provost Marshal is to take up all Stragglers; and it is enjoined upon all officers to seize every man, who fires his gun without leave, and to have him tied up immediately and receive 20 lashes.
The General desires that the commanding Officers of Corps will always report, their killed & wounded, to the Brigadier they belong to, who is to give an account thereof, to the Commander in Chief.
The Court-Martial whereof Genl Beall was President, having found Capt: Weisner, guilty of “Misbehaviour before the enemy in the attack on Montresor’s Island”—and ordered him to be cashiered with infamy, The General approves the sentence, and orders him to be dismissed the Army.
Ensign Joseph Chapman having resigned his Commission, is appointed Pay-Master to Col. Varnum’s regiment.
It is with astonishment the General hears, that some officers have taken Horses, between the Enemy’s Camp and ours, and sent them into the Country for their private use: Can it be possible, that persons bearing Commissions, and fighting in such a Cause, can degrade themselves into Plunderers of horses? He hopes every officer will set his face against it, in future; and does insist that the Colonels, and commanding Officers of Regiments, immediately enquire into the

matter, and report to him, who have been guilty of these practices; and that they take an Account of the Horses in their respective Encampments, and send to the Quarter-Master-General, all that are not in some public service.
Wounded men to be sent to Doctor Morgan, at the Houses about a mile from the lines, on the road to North-Castle.
Peter Buise of Col. Haslett’s regiment, convicted by a General-Court-Martial, whereof Col. Hitchcock was President of “Desertion from this Camp, and found near the Enemy’s Sentinels” is sentenced to suffer Death.
The General approves the sentence, and orders it to be executed to morrow at 11 O’Clock, on the crutch of the road which leads to Youngs and North-Castle.
Commanding Officers of regiments are immediately to have the Arms and Ammunition of their regiments inspected—The Guns that were loaded before the rain to be discharged in Vollies; and they are acquainted that three Waggons, loaded with Ammunition, now wait about a mile on the nearest road to North-Castle, in order to serve such as are deficient.
